Citation Nr: 1810586	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in September 2017; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay, a remand is required to further develop the record in this case to afford the Veteran every possible consideration.

Ratings for Parkinson's disease are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8004. Under Diagnostic Code 8004, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate diagnostic code.  Potential residuals include, but are not limited to, loss of smell or taste (38 C.F.R. § 4.87a, Diagnostic Codes 6275, 6276), bladder or bowel dysfunction (38 C.F.R. §§ 4.114, Diagnostic Codes 7332 & 4.115 DC 7542), disorders to the cranial nerves or nerves in the extremities (38 C.F.R. § 4.124a) or cognitive impairment (38 C.F.R. § 4.130, Diagnostic Code 9326).  If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004. 

The Veteran has been assigned a 20 percent rating for stooped posture under Diagnostic Code 8004-5237; a 20 percent rating for urinary dysfunction under Diagnostic Code 8004-7542; a 10 percent rating for tremor of the upper extremities under Diagnostic Code 8004-8103; a 10 percent rating for left lower extremity balance impairment under Diagnostic Code 8004-8520; a 10 percent rating for right lower extremity balance impairment under Diagnostic Code 8004-8520; and noncompensable ratings for partial loss of sense of smell under Diagnostic Code 8004-6275, sexual dysfunction under Diagnostic Code 8004-7522, loss of automatic facial movements under Diagnostic Code 8004-8207, and sleep disturbance under 8004-9410.

In May 2013 the Veteran's VA doctor completed a Parkinson's Disease Disability Benefits Questionnaire.  VA treatment records through September 2017 have also been associated with the Veteran's claims file. 

At his September 2017 Board hearing the Veteran testified that his Parkinson's disease symptoms have worsened since his doctor completed the May 2013 questionnaire.  The Board has reviewed the Veteran's medical records since that time, but given the numerous symptoms involved and the Veteran's and his spouse's 2017 testimony as to worsening of his condition, including with respect to tremors in both upper extremities, difficulty lifting his arms, stiffness in his legs, gait difficulties, slowness in thinking and speaking, and diminished sense of smell and taste, the Board finds a new, comprehensive examination is needed to accurately assess the Veteran's complete disability picture.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from September 2017 to present.

2. Arrange for the Veteran to undergo a VA examination to assess the nature and severity of all of his Parkinson's disease residuals, including, but not limited to, loss of smell and taste, bladder or bowel dysfunction, disorders to the cranial nerves or nerves in the extremities, and  cognitive impairment.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




